Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20, filed May 26, 2021, are examined on the merits.
RESPONSE TO ARGUMENTS
On page 9, Applicant’s Examiner Interview Summary, March 11, 2021, is acknowledged.
On pages 9-12, Applicant’s argument via claim amendment with the limitation of “a hierarchical structure expressed as a tree of nodes of logical operators” has been found to be persuasive, therefore, the 35 USC 102(a)(2) in view of Vasisht as applied to clams 1, 12, and 18, has been withdrawn.
The 35 USC 103(a) rejections directed to claims 2, 3, 7-8, 11, 13, 14, 17, and 20 which rely on Vasisht as a primary reference have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao hereafter, US 9,607,063 B1) in view of Zhu et al. (Zhu hereafter, US 10,866,866) and Janssen et al. (Janssen hereafter, US 2002/0147725 A1).
Claim 1, Cao discloses a method comprising: 

parsing the logical query plan to derive relationships between the plurality of source columns of the one or more source datasets and the respective target columns of the target dataset (column 6, lines 14-17, e.g. one or more query plans are analyzed (interpreted as parsing) and attribute usage associated with the data structure schema and association relationships in the data structure schema are determined, e.g., based on one or more instructions in the query plans)… wherein the logical query plan identifies a plurality of source columns of the one or more source datasets and respective target columns of the target dataset (column 11, lines 4-14, e.g.  a number of columns and column name length associated with the relational database system, wherein the one or more trunk tables that exceed the size requirements for at least one of the page size, the number of columns, length of table name and column name length associated with the relational database system are split into additional trunk tables).
However, Cao does not explicitly disclose wherein the logical query plan was generated from transformation code in a first programming language and comprises a hierarchical structure expressed as a tree of nodes of logical operators, wherein the logical query plan identifies a plurality of source columns of the one or more source datasets and respective target columns of the target dataset; generating target column metadata for a target column of the target dataset, the target column metadata reflecting a derived relationship between one or more source columns and the target column and existing source column metadata of each of the one or more source columns; and storing the target column metadata for the target column of the target dataset.

Zhu discloses an improvement for query fault processing method to reduce impact exerted on an entire query process by query interruption (column 1, lines 45-50).  While, Janssen discloses a user may thereby very quickly be provided with a table columns for which the metadata have already been 
Claims 12 and 18, Cao in view of Zhu and Janssen discloses a system and computer readable medium (Cao, Figure 12, e.g. storage system and memory).
Claim 2, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao hereafter, US 9,607,063 B1) in view of Zhu et al. (Zhu hereafter, US 10,866,866) and Janssen et al. (Janssen hereafter, US 2002/0147725 A1), as applied to claims 1, 12, and 18 above, in further view of Majd et al. (Majd hereafter, US 20060080287 A1 provided in the previous Office Action mailed January 04, 2021).
Claims 2, 13, and 19, Cao in view of Zhu and Janssen discloses the claimed invention except for the limitation of responsive to determining that the logical query plan is not available for the transformation code in the first programming language, inferring the relationships between the source columns of the one or more source datasets and the target columns of the target dataset.  Majd discloses responsive to determining that the logical query plan is not available for the transformation code in the first programming language, inferring the relationships between the source columns of the one or more source datasets and the target columns of the target dataset (page 3, [0032], e.g. We assume for this simple example that a defined schema (e.g., schema 124 in FIG. 1) exists for the database that includes tables 200 and 300, and that this defined schema does not indicate any relationship between the columns in table 200 and the columns in table 300, and page 4, [0039], e.g. step 1260 stores the inferred 
Majd discloses an improvement to address prior art issue of schemas are created without the help of modeling tools and are therefore more prone to errors. In addition, many schemas were created and are still used today that did not have these modeling tools available when they were first created. For the many reasons given above, most database schemas do not include all relationships in the database. Without a way to determine relationships in a database that are not included in the current schema, the database industry will continue to be plagued by incomplete relationship information when making changes to a database (page 1, [0006]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Majd to improve the method of Cao in view of Zhu and Janssen to reduce errors database schemas.  Therefore, it would have been obvious to one ordinary skill in the art to use the method of Cao in view of Zhu and Janssen with the relationship inference of Majd to reduce errors.
CONCLUSION
Claims 3-11, 14-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152